Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 10/21/2019.

	The status of the claims is as follows:
		Claims 1-17 are herein addressed in detail below.

	The applicant’s information disclosure statements dated 12/4/2019 and 3/26/2020 have been considered and copies have been placed in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 10/19/2018. It is noted, however, that applicant has not filed a certified copy of the British application as required by 37 CFR 1.55.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-5 and 7-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwaegerle (5,141,042).
	As shown in figures 38 and 43, Schwaegerle (5,141,042) discloses a method of assembling and apparatus comprising a pivotal plastic louver having an elongate body (118) having opposed ends with U-shaped recesses (45) about an outer surface, and a fabric wrapping (being continuous or having ends, read specification and the many different embodiments) positioned about the elongated body (118) and having retaining members (64) positioning the fabric wrapping within the slot/recess and extending the length of the plastic louver.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwaegerle (5,141,042).
Although Schwaegerle (5,141,042) teaches varies embodiments and different shaped slots (i.e., figure 12 where the slot would be rectangular), Schwaegerle (5,141,042) fails to show this shape in Figures 38 and 43).
Figure 12 of Schwaegerle (5,141,042) discloses a rectangular shaped slot in which a fabric wrap would be there attached.
It would have been obvious before the effective filing date of the claimed invention to provide the slot/recess of Schwaegerle (5,141,042) to be rectangular in .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634